I concur in a reversal; but do not agree with the construction placed upon the evidence in the opinion prepared by Mr. Justice Burke.
As I read the evidence there is a conflict between the testimony of Noheart and the testimony of Mrs. Black as regards Mrs. Black's possession of the cattle at the time of the commission of the alleged offense. Mrs. Black testifies that the cattle were in her possession under an arrangement with Noheart whereby the cattle had been entrusted to her care and custody and she was entitled to compensation for such care and custody. But, as I understand Noheart's testimony, it is his claim that this arrangement (referred to in the prevailing opinion) was of a prior date and that it had been fully carried out and the cattle redelivered to him; but that the cattle had again strayed away and come upon Mrs. Black's premises and that while Noheart knew the cattle were there, no arrangement had been made at all whereby the cattle had been placed in Mrs. Black's care or custody. In short, as I read the record, there is evidence on the part of the prosecution sufficient to justify a finding that the defendants appropriated personal property belonging to and in the possession of the owner, Noheart, in such circumstances as to constitute larceny of such property; but that *Page 574 
the evidence on the part of the defendants is all to the effect that the property was in the custody and possession of the defendant Black and that if the property was appropriated by the defendants to their own use, the illegal appropriation constituted embezzlement, and not larceny. The evidence, however, clearly shows that the two animals were appropriated at wholly different times. If Noheart had come upon plaintiff's premises a week, ten days, or two weeks after the first animal had been taken and killed there would have been nothing to prevent him from getting the other animal. In the circumstances, it is clear that if the theory of the prosecution is correct and the defendants committed larceny, that there were two separate and distinct larcenies. This question was squarely raised upon the trial by objections to evidence and by motion to compel the prosecution to elect which of the two larcenies it would rely upon for a conviction. This motion was denied, and there was in effect submitted to the jury two separate offenses. And under the evidence it is not at all improbable that some members of the jury might have believed that the defendants committed the first alleged larceny and not the second, and that other members of the jury might well have believed that they committed the second and not the first.